[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court finds that the parties herein contracted for the plaintiff to provide a charter bus and driver for a Canadian tour which the defendant company, (also in the bus charter business) was scheduled to take. This was an emergency arrangement made necessary by the defendant's inability to provide a bus for the scheduled trip.
In accordance with trade practice the plaintiff agreed to provide a replacement bus and driver for $2400.00, which was the price the defendant was to get for the service.
The travel agent failed to pay for the charter and the plaintiff seeks payment from the defendant.
Since the defendant and not the travel agent contracted with the plaintiff, the defendant and not the travel agent is liable for the contract price. The defendant could, of course, look to the travel agent for breach of the contract CT Page 9794 but it is no longer in existence.
Whether the plaintiff initially billed the travel agent does not alter the fact that its contract was with the defendant company. It is noted that P  B Tours also attempted to get the agent to pay the bill without success.
Judgment shall enter for the plaintiff in the amount of $2400.00 plus statutory interest of $775.00 (Connecticut General Statutes Section 37-3a) for a total of $3,175.00.
BY THE COURT,
Hon. Lawrence C. Klaczak Superior Court Judge